I should like, first,
to congratulate Mr. Amara Essy of Côte d’Ivoire on his
well-deserved election as President of the General
24


Assembly at its forty-ninth session and to convey to him
our good wishes for every success in his work.
The general debate is our chance, as Members of the
United Nations, to undertake together an annual review of
the Organization’s work - its successes and its failures -
and to identify collectively the issues we want to focus on.
With the fiftieth anniversary next year, there is a pressing
need to do so. That will be the occasion to chart our new
priorities for the twenty-first century.
Our responses to some of today’s challenges and
tragedies have ranged from excellent but often
under-reported to woefully inadequate and, consequently,
defiantly reported.
The peoples of the world want to believe in the United
Nations and what it should achieve. If, however, within
some parts of the Organization we are bereft of purpose
and intentions this golden anniversary threatens to be less
joyous and more muted than many of us anticipated.
New Zealand has a strong vested interest in the United
Nations success, as do most small States. The New
Zealand people have always believed in the United Nations,
in a collective approach to the resolution of global and
regional problems. This has been demonstrated by strong
support for the United Nations by successive Governments.
From our experience of - and I do not hesitate to say
this - a turbulent two years on the Security Council and as
a committed founder Member of the Organization, I would
like to take this opportunity to offer some observations
about the problems we see as players in the collective
decision-making process.
When New Zealand took part in the founding of the
United Nations we and many others saw our primary
purpose as providing for a system of collective security.
Until very recently that was little more than a vision. With
the end of the confrontation between two super-Power
blocs, the goal of "the organized common peace", of which
President Woodrow Wilson spoke so eloquently three
generations ago, presents itself. We must not let it slip
from our grasp this time. It will, however, take real effort
and real determination.
Collective security, or working together, is the
cornerstone of the security of small States. Today they are
the overwhelming majority of the membership of this
Organization. New Zealanders recognize that peace is
indivisible, that remoteness is certainly no safeguard: a
problem in any part of the world can ripple to the Earth’s
farthest corners. While we are the country probably most
distant from the Balkans conflict, we have sent an
enhanced company of soldiers to help in efforts to ease
suffering and, I earnestly hope with the will of the parties
involved, one day bring peace throughout the former
Yugoslavia.
For the same reasons, our defence personnel can be
found engaged in peace-support operations in Africa, the
Middle East, Asia and most recently Haiti. And there are
New Zealand nurses, firefighters and aid workers spread
around the globe in support.
Against this backdrop, however, New Zealanders are
puzzled at times by the way in which the United Nations
carries out some of its important tasks. In Bosnia, despite
the employment of what is by any standards a large, well-
armed and well-trained force, people see on their
television screens nightly the frustration of the United
Nations Protection Force by small groups of irregulars, a
single policeman or even small groups of non-combatants.
In Haiti they witnessed a boat full of Blue Berets turned
away by a small group of pistol-toting thugs
unconvincingly called "attachés".
And what can one say about the appalling tragedy in
Rwanda? How can so much hatred have been unleashed
so viciously, killing hundreds of thousands? What we
watched with horror on our television screens was
destruction on a scale we thought only megaton bombs
were capable of. The systematic slaughter of men,
women and children simply because of their ethnic origin
leaves us all outraged.
There are no easy answers. But the first key to
unlocking the possibilities for a genuine collective
security must be the proper application of the United
Nations Charter. We have to decide at exactly what point
the United Nations should get involved in the
peacemaking operation. Do we recognize a problem, and,
if we do, is the preventive diplomacy that we so firmly
believe in occurring?
In my view, we have to follow the intention of the
Charter. First, at the outset of a crisis, or even the signs
of a crisis, we have to make more serious efforts through
that preventive diplomacy to resolve problems and
conflicts by negotiation. Efforts must be made at an early
25


stage to address the root causes of conflicts by the Security
Council’s exercising all its responsibilities under Chapter VI
of the Charter.
However, on some occasions, in these days of modern
media technology, we face the dilemma caused by the
divergence between what the public perceives as happening
and what is the reality. Extensive media coverage puts
pressure on for immediate response. In the case of
Rwanda, that was appropriate. In other circumstances, the
media oversimplify and ignore the fact that conditions on
the ground are chaotic and United Nations resources are
over-stretched.
A second area where the Charter could be more
carefully applied is when disputes are first placed before
the Council. I believe it should give affected States an
adequate hearing before addressing the problem behind
closed doors. Our experience on the Security Council
suggests the investment in openness that would be achieved
by developing a practice of collectively hearing directly
from the parties involved would be worthwhile, even if it
were done only informally.
In the same vein, the Charter specifically contemplates
the involvement, without vote, of troop-contributing
countries in significant decisions. New Zealand has pressed
this issue for some time, but so far with limited success.
The time is coming, in fact, when the General Assembly
will have to address the question if the Security Council
does not respond adequately to the concerns that have been
raised.
Under the Charter, much is expected of the Council’s
permanent members. There is no doubt that they can and
do contribute greatly to the work of the United Nations.
Leadership and sacrifices by the large Powers were, for
example, instrumental in successfully challenging
aggression against the small State of Kuwait three-and-a-
half years ago.
I emphasize again, however, the importance of the
collective nature of decision-making in the Security
Council. Making distinctions between the views of the
"P5" and the rest is not really healthy. The Council is a
team of 15. It must work together, and by that I mean
giving full weight to the views of all its members. The
strength of the Security Council is enhanced each year by
the vigorous enthusiasm brought by new members on 1
January, testing what may have become an accepted
second-best.
I would remind the Assembly that the Charter
clearly envisages that the norm for operations to maintain
international peace and security will be United Nations
operations. National operations are not ruled out, of
course. I wish therefore to highlight and question recent
trends toward coalitions under national command, and the
implications for the collective security needs of small and
distant countries where no strategic interest is involved.
However, the Security Council will be judged on its
effectiveness. Successes, hopefully, will outweigh
failures, but we all have an obligation to improve the
success rate. I am an enthusiastic supporter of improving
our success rate, but much of that will come down to the
way in which issues are managed. And it is that question
of the management of issues that I wish to address.
In our experience, the key is to use management
tools based on proven modern public- and private-sector
experience. This is very valuable. What are these tools?
And how do we apply them to the conduct of peace-
keeping operations?
I would suggest that there are six critical elements:
first, a sustainable financial system; secondly, a
transparent political accountability; thirdly, clear
objectives that incorporate regular reviews; fourthly, a
clear, unambiguous command and control structure;
fifthly, a credible legal regime that guarantees the security
of United Nations personnel; and, sixthly, the availability
of resources so that objectives can be met quickly and
efficiently.
Let me go back to that first point, a sustainable
financial system. There is no doubt that the Organization
is facing a financial crisis that cannot be ignored. We
have had serious problems with reserves and we have
significant debt to contributing countries. The largest
contributor has indicated that it will unilaterally reduce its
share of funding from October next year. The situation
is not sustainable. It requires urgent action.
Why do we have this crisis? There are some simple
answers. Some members cannot pay; others will not pay;
and some are arguing the legitimacy of their assessment.
The General Assembly, this body, must confront this
issue. The United Nations must stop extending credit to
non-payers. There is enough evidence emerging to
suggest that there may be serious inequities in the present
system.
26


Some countries with extraordinarily strong growth
over the past 5 to 10 years appear in the revised scale
issued by the Committee on Contributions with a constant
or even reduced contribution level. That is not acceptable.
It must be remedied.
We do not want a hollow celebration on the fiftieth
anniversary with a cash crisis hanging over the
Organization. We must make a commitment to resolve this
crisis before the conclusion of the forty-ninth session.
The next point is the need for political accountability.
There is in my view a parallel priority to develop and
improve the Organization’s capacity for undertaking its
collective security responsibilities. To do that we need to
put in place more transparent procedures throughout the
Organization. The management of peace-keeping
operations is allocated to the Secretariat. This is necessary
and appropriate in the same way any Government delegates
responsibility for a complex operation to its public service.
However, and I speak as a politician and as a Minister
responsible for the management and oversight of
Government departments, the days are long gone when a
public service mandarin could run a department or major
operation without detailed political oversight. This is not
a promotion of micro-management, nor am I implying any
criticism of the Secretariat staff. But as any politician
holding executive office in today’s democracies knows, the
classic recipe for a failed project is for those who are
politically accountable to lose track of implementation or to
lose the game plan.
We saw that all too clearly in the past year in
Somalia. Ironically, the Security Council had, in resolution
814 (1993), already foreseen the need in the case of the
United Nations Operation in Somalia (UNOSOM II) for a
detailed political accountability and provided for a
committee to follow the operation closely. But the
committee was never established.
New Zealand has proposed in the Security Council
that a committee or an ad hoc working group should be
established to fill this gap and enhance the accountability of
the Organization to its politically responsible
representatives. I certainly remain hopeful that progress
can be made in this area.
The third point I draw to the attention of members is
the need for clear objectives with regular reviews. Clearer
mission objectives must be developed and kept under
review. I am delighted that some progress has in fact been
made. The Council is now identifying more closely the
terms of mandates for United Nations operations, and it
is becoming usual to build a specific review cycle into its
mandates. But there are still two areas of weakness.
First, there is a great deal of mythology about and
very little sound analysis of the circumstances in which
force should be used by United Nations operations. Many
believe this is governed by the use or non-use of the
words "Chapter VII". This could well be a false
conclusion. The rules of engagement rather than abstract
reference to the Charter are much more likely to
determine actual behaviour in the field.
I am not alone in believing that there is a need to
develop greater commonality in military doctrine for
United Nations peace-keeping operations. This is
especially relevant when so many peace-keeping
contributors are regularly placed side by side in the field.
It is, however, particularly urgent in the face of new-style
operations of the intra-country type where the use of force
by factions, not necessarily Governments, is the challenge
for this body to overcome.
It is clear that common principles are necessary to
guide peace-keepers on the appropriate use of force when
they take part in operations in pursuit of an agreed United
Nations strategic objective. As for the review, while
there are plenty of mid-term reviews there is, as yet, no
systematic process of review at the end of an operation.
The budget of every peace-keeping operation should
include provision, as a principal line item, for the
preparation of a comprehensive review of the operation’s
achievements relative to the mandate set.
Such reviews should be separate from the financial
performance review and should address the substance of
the operation and seek to identify all relevant lessons for
the conduct of future operations.
I address now the question of command and control.
There is a weakness in the command and control
structures and they do need attention. It is true the
personnel of national defence forces which contribute
forces to the United Nations legally remain in their
country’s national service. But as I see it, parallel to the
allocation of responsibility to the United Nations Force
Commander must be a recognition that the national
command structure will not seek to direct their forces in
operational matters. If the national command authority
has serious difficulties, then the appropriate course of
action in all cases - except an emergency - is for the issue
27


to be resolved with United Nations Headquarters. If
resolution is not possible the unit should be withdrawn.
I come to the question of the safety of peace-keeping
personnel. A major requirement for effective collective
security is that countries contributing troops and civilian
personnel should have confidence that their personnel in the
field will have the best possible support to ensure their
safety and security. That is an issue which, as many
members know, New Zealand has pursued relentlessly
during its time on the Council. It bears on the level of
equipment with which the forces are outfitted and there is
plenty of room for improvement.
In addition, the legal regime under which peace-
keeping operations are conducted needs to reflect the
extraordinary personal risk which United Nations personnel
are undertaking on behalf of us all in carrying out collective
security operations. It is right that such personnel should
be differentiated from soldiers in an armed conflict and that
there should be a higher standard of legal responsibility for
anybody who attacks them. I urge all members of the
Assembly to support New Zealand’s initiative on this issue
currently in the Sixth Committee, that the necessary
flexibility be shown on outstanding issues and that we make
a really determined effort to complete work on the draft
convention this year.
The question of resources is always before us. In my
sixth point I would say that a critical tool for effective
collective security is a strategy for resource availability.
The situation we all saw recently in Rwanda is a classic
case. Human resources were available but they lacked
training and they lacked equipment. But there is also the
need for a capacity in all peace-keeping operations for a
forceful response in self-defence. There are important
lessons to be learned from the troop losses in Rwanda last
April and again I draw attention to the linkage between
mandates, rules of engagement, doctrine and planning.
The United Nations will have to go beyond the current
work being done on stand-by forces to address this
problem.
We believe that there is a case for redirecting a
substantial portion of bilateral military assistance into forms
of training that would better assist defence forces with the
requirements of peace-keeping operations.
There is also a role for the United Nations maintaining
the physical equivalent of the peace-keeping reserve fund
that it is supposed to have on the financial side now. A
quick start-up capability, with owned or leased equipment
immediately available to the United Nations, would have
made a significant difference in the Rwanda situation.
This is a practical and feasible step that can be taken to
ensure that future collective security can in fact rise to the
challenge.
I have spoken about the factors that need to be taken
into account in managing peace-keeping operations. I
now wish to address the terms of their engagements.
The United Nations should not be expected to take
responsibility for a situation of up to 30 years because the
parties to a conflict are unable or unwilling to summon up
the necessary political will to reach a settlement. There
comes a point when the parties must take their fate in
their own hands rather than the Council avoiding the hard
decisions just by rolling over the mandates.
At the same time, a range of different considerations
should prevail when the United Nations reaches the end
of a successful peace-keeping process. The United
Nations cannot simply walk away when a perceived end
point - such as an election - has been achieved, because
there may still be outstanding issues that need the
ongoing support of the operation, such as humanitarian
operations or local capability-building programmes to help
provide the required sound administration.
The United Nations deserves congratulations on its
achievements in Cambodia, for example, but the future
there is still not certain, and the United Nations must
maintain its responsibilities. Rehabilitation in that country
must continue.
Another example of a situation in which
peacemaking and peace-building have to be seen as a
coherent whole is in the area of demining. This is a
critically important humanitarian function. New
Zealand’s military forces have had a lot of experience in
helping the United Nations with demining in Afghanistan,
Cambodia and, most recently, Mozambique.
The Security Council Mission that visited
Mozambique about two months ago reported its dismay
at the delays and at the state of the programme generally.
At the request of the United Nations, New Zealand
stepped in early in August and began the rescue effort for
the programme. The wheel should not have had to be
reinvented. It is a concern that lessons learned from
earlier operations such as Afghanistan and Cambodia do
not appear to be retained. Having seen firsthand the
28


effects of mines in Cambodia, I do believe we should move
more expeditiously than the speed of the present
performance.
New Zealand certainly looks forward to working with
other delegations to improve performance in this area, and
I would certainly add that my Government was most
interested in the comments President Clinton made here
yesterday about the proposal for the elimination of the
world’s 85 million anti-personnel land-mines. This is an
urgent task. No one who has seen firsthand the human cost
of mines can offer anything less than full cooperation to
this end.
Finally, when we look ahead to what would really
enhance proper use of the collective security powers, we
have to conclude that reform of the Security Council is a
major task waiting to be fulfilled. Many of the things I
have discussed today require reforms by the Security
Council, or at least in conjunction with it. But I cannot
escape the conclusion that even if all of these were
accomplished, the political legitimacy of the Security
Council could still erode over a period of time. Ultimately
it could lose the credibility vital to the role it carries out.
Collective security requires the Council to be
genuinely representative of the entire United Nations
membership. We have, of course, as many others have
done, followed the debate on Security Council reform in the
Open-ended Working Group set up last year. We hear the
case made for additional permanent members. We also
hear overwhelming support for expanding the number of
non-permanent members of the Council. There are shades
of difference on the numbers for the total membership, but
consensus does seem to be emerging around five or six new
members. We consider that a limited expansion of the
number of members, paying regard to an equitable
geographical participation, is still a priority for the health
of the Organization. It is time to do what is achievable and
what benefits most Members. Given the need for 122
ratifications, we are aware that even a simple expansion,
hopefully adopted next year, will take several years to come
into force. It would not be unrealistic, therefore, for the
year 2000 to see the first meeting of the expanded Council.
There is no worth in being critical of some aspects of
the United Nations without believing, as I do, that the
problems can be cured. We, all 184 of us, are its doctors,
and we need to act quickly. We need to apportion our
costs fairly and systematically. We need to share peace-
keeping tasks, peace-keeping funding and peace-keeping
supplies. We need to accept the democratic decisions of
this Organization. We also need to adjust to the more
complex and interrelated United Nations agendas of the
future.
I therefore leave with the Assembly New Zealand’s
assurance of a renewed commitment to this unique and
essential body and of our willingness to work in that
spirit to ensure the continued relevance of the United
Nations for the next half-century.
